Mr. Justice HaNdv
delivered the opinion of the court.
The substance of the bill in this case is, that the complainant .owns and has. in possession a large and valuable estate in lands, slaves, &c., worth about $200,000, on Old River, which was formerly a bed of the Mississippi River, but was cut off about the year 1796; that the Homochitto River empties into Old River, at a point above the complainant’s plantation, and its waters, at an ordinary or low stage of the Mississippi River, pass through Old River, and thus flow into the Mississippi River, thereby removing the deposits of mud caused by the floods of the Mississippi River, from Old River, keeping open and navigable an outlet therefrom to the Mississippi River, which is greatly beneficial to the complainant and others owning estates on Old *31River; that an act was passed by the legislature of Mississippi, and approved 5th March, 1850, for improving the navigation of the' Homochitto River and any outlet from the same through Old River and Buffalo Bayou to the Mississippi River, and for removing obstructions in said streams, and excavating and digging a canal into Buffalo River from the Homochitto or from Old River to Buffalo River, and that the commissioners, by that act, are proceeding to execute and make a canal on Old River below the mouth of the Homochitto River, and above complainant’s lands, which will not touch his lands; that complainant and his grantors have from time immemorial used and enjoyed the said waters through his lands, for agricultural purposes, and .for navigation in transporting crops to market, and receiving supplies, before Old River was cut off, and while it was a part of the Mississippi River, and since that time, by means of the water furnished Old River from the Homochitto ; that the projected canal would cause a diversion of the waters of the Ho-mochitto and Old River, and cause the outlet of Old River to fill up, and thereby deprive the complainant and others of the benefit of navigating the outlet, and render the neighborhood unhealthy, and otherwise greatly deteriorate the value of his property, and render the injury irreparable.
The bill charges that the act of the legislature authorizing the canal is unconstitutional: 1st, because it takes private property for public use, without compensation; and 2d, because it is a violation of the act of congress under which the State was admitted into the Union ; and prays for an injunction restraining the commissioners from proceeding with the work.
The commissioners filed a demurrer to the bill, which was overruled; from which order this appeal was taken by the defendants.
I. The first question for consideration is the position taken in the bill, that the complainant had'the exclusive right of private property in the waters of Old River, passing’ by his lands and bounding them, subject only to the. easement of the public to navigate and use it as a public highway, and that the act authorizing the canal in question is unconstitutional, because it deprives him of that right by diverting the water from its nat*32ural course, and thereby takes his private property for public use without just compensation. We will proceed to consider this question.
It cannot be denied that the legislature has general power to pass laws providing for measures of internal improvement of the public rivers and other highways within the limits of the State, subject only to the restrictions and limitations in the constitution. One of these restrictions is, that private property shall not be taken or applied to the public use without just compensation ; and a question arises, What must be understood by the term private property in the contemplation of the constitution ?
It appears to us that it applies to such property as belongs absolutely to an individual, and of which he has the exclusive right of disposition; property of a specific, fixed, and tangible nature, capable of being had in possession and transmitted to another, as houses, lands, and chattels. But it is not easy to understand how a man can be said to have a property in water, light, or air of so fixed and positive a character as to deprive the sovereign power of the right to control it for the public good and general convenience. Such a right exists as to individuals, and it cannot be interfered with by them. But the State, in virtue of her right of eminent domain, has the paramount right to control and dispose of every thing within her limits which-is not absolute and exclusive private property, to the promotion of the public good, and even to take private property for the same purpose, upon rendering just compensation.
From the nature of the elements of water, light, and air, the right of an individual to them is necessarily qualified and confined to the time he has them in use and under his control, and must be held in subordination to the general good. 2 Black. Comm. 14. They are movable and unfixed, incapable of individual appropriation and disposition, and must necessarily be subject to the power of the State for the general good of the community.
If this were not true, by what right could the State exercise the power of improving the navigation of rivers, by deepening *33the channels, removing bars or other obstructions, or erecting levees or other public works for the improvement of lands bordering on watercourses? For frequently such works operate the greatest injury to the proprietors of lands adjacent to them, causing overflows, draining off the water which was of great value to the lands in supplying' smaller streams which watered the interior of the lands, destroying the benefits of valuable private improvements and privileges, such as wood yards, landings, mill sites, or fishing grounds possessed by the riparian proprietor before the work was done by the State. The right of private property contended for here, would exclude the power in all these and similar instances to make improvements upon public rivers for the public good, a power constantly exercised by the legislatures of the States of the Union, and most clearly within the sphere of their authority. Spooner v. McConnell, 1 McLean’s R. 337. For the position taken rests upon the ground that the public has a mere easement or right of passage over the stream, the right of property being in the riparian proprietor, which cannot be interfered with or impaired in any manner by the State.
Whilst the right exists in.the individual in relation to the streams of water exclusively his own, such as springs or small watercourses in the interior of his lands, and bounded by them on both sides, and whilst it may exist in reference to public rivers as against the interference- of private individuals, it cannot be admitted to prevail as to public rivers and highways used for navigation, against the paramount jurisdiction of the State.
The case of Morgan and Harrison v. Reading, 3 S. & M. 366, is relied on as sustaining the ground taken in behalf of the appellee here. The rule held in that case is, that the proprietor of the land bordering on a river not a navigable stream by the common law is entitled to the' exclusive use of his land forming the banks of the river, and even to the thread of the stream, and to recover from a third person for the use and occupation of those lands; and that this right to recover for the use of the banks exists whether the stream be regarded as a navigable one at common law, or one not navigable, but a .public highway. *34It was a claim by an individual against private persons to recover for the use and occupation of lands lying on the banks of the Mississippi River; and though much is said in the course of the discussion of the case in the opinion of the learned Chief Justice, it was said in reference to the particular facts of the case, and we do not think 'it can be properly extended beyond-the case actually presented for determination. The question as to the right of the State to divert the waters of a public ■river, as a measure of public benefit and improvement of navigation, or the right of the riparian owner to the use of the waters of such a river, to the exclusion of the power of the State over them, did not arise, and cannot be considered as settled in that case. But that is the question presented here. It is one of great public importance, and has been the subject of much consideration, and, upon some points connected with it, of great diversity of opinion among the ablest jurists of this country.
It is true that the doctrine that the State can do nothing which will cause a diversion of a public watercourse not a navigable stream by the common law, or render it less useful to the owner of the adjacent soil, has the sanction of very high authority. 3 Kent’s Com. 427, 428; People v. Canal Appraisers, 13 Wend. 371, and cases there cited. These authorities proceed upon the distinction between navigable rivers at common law, which were only such so high as the tide ebbed and flowed, and which belong to the State; and public rivers above the flow of the tide, to which it is said the riparian proprietor has the right and title to the centre of the stream, and the public has only the right of passage over it. And the doctrine is founded on the principle of the common law stated by Lord Hale, that “fresh rivers, of what kind soever, do of common right belong to the owners of the soil adjacent,” — a principle which, it appears to us, was not applicable to the right of property in the water, but only in the soil to the thread of the stream, usque adfilum medium aqua.
But the doctrine is denied by many learned courts and jurists of this country, whose reasoning is much more satisfactory in reference to the condition and character of the rivers in the *35United States; and we think that they abundantly show that the reason of this rule of the common law should have but little or no force when applied to the great fresh water rivers and lakes of this country, which have not been inaptly characterized as “ inland seas.” A few extracts from these authorities are worthy of being presented, for their great appositeness and force.
In the case of The Canal Appraisers v. The People, 17 Wend. 616, in which the decision of the Supreme Court of New York, in the case in 13 Wend., above cited, is reversed, Mr. Senator Beardsley says: “ What good reason can be urged in favor of applying these principles to our large American rivers, and thus keeping up a distinction in name, where in reason and good-sense none should exist? Why, for instance, should proprietors of land on the Mississippi, where the tide ebbs and flows, be restricted to the bank of the river, and that part be called navigable only, and those proprietors of lands immediately above the flow of the tide be suffered to go to the centre of the stream, when the river, in point of fact, is navigable for thousands of miles above tide water? Yet such are the absurdities of the common law when applied to our large rivers. In England this rule is very proper in reference to their small rivers, and is calculated to prevent litigation by assigning to each definite owners. But in respect to our large rivers, there does not appear to be any propriety in the rule.”
In the same case, that eminent lawyer, Mr. Senator Tracy, after reasoning that only such rules of the common law prevail in this country as were adapted to its peculiar condition and circumstances, says: “ That the mere condition of the rivers being fresh, and not subject to the flow and reflow of the tide, does not of itself determine that the alveus or bed of them belongs to the riparian possession, has to be admitted in respect to many rivers in this country. The rivers Niagara and St. Lawrence, for instance, are acknowledgedly public rivers, in every sense, as much as if they were arms of the sea into which the tide flowed. The reasons of the rule laid down by Lord Hale, when weighed against the considerations which it seems to me should determine a rule for this country, are as dissimilar *36and disproportionate as the rills of an island when contrasted with the expanded lakes and magnificent rivers of a continent.” Ib. 622.
In Carson v. Blazer, 2 Binney, 477, C. J. Tilghman says: — “ The common law principle concerning rivers, even if it extended to America, would not apply to such a river as the Susquehanna, which is a mile wide, and runs several hundred miles through a rich country, and which is navigable and is actually navigated by large boats. If such a river had existed in England, no such law would ever have been applied to it.”
And Mi-. Justice Yeates says, in the same case : -— “ The uniform idea has ever been, that only such parts of the common law as were applicable to our local situation have been received in this government. The qualities of fresh" and salt water cannot, amongst us, determine whether a river shall be deemed navigable or not. Neither can the flux or reflux of the tides ascertain it.” The same doctrine is held in South Carolina, 1 McCord, 580. Again, in Pennsylvania, 14 Serg. & R. 71, 1 Watts & Serg. 346; in Alabama, 2 Porter, 436; in Delaware, Bailey v. Railroad, 4 Harrington, 389; Rundle v. Del. Canal Co., 14 How. (U. S.) 93.
In New York the cases are not harmonious. But in the case of Hooker v. Cumming, 20 Johns. R. 101, C. J. Spencer, who favors the common law rule, declares “ that he concurs in the doctrine that all rivers in fact navigable, whether above the flow of the tide, or whether in the whole extent unaffected by the tides, in reference to the use of them, are to be considered as public, and subservient to public accommodation, and liable to governmental regulation.”
It is to be observed that the most of the cases in which the common law has been declared to exist in this country, were contests between individuals, in which the paramount right of the State was not involved.
But this alleged vested right of an individual to the waters of a public stream as against the State, is thus, explicitly denied in Lansing v. Smith, 8 Cow. 148, by Mr. Justice Sutherland, who appears to have gone the full length of the contrary doctrine in the case in 13 Wend., above referred to. He says: — “ If the *37act be unconstitutional, it must be on the ground that the plaintiff had, either at common law as owner of the adjacent soil, or by virtue of the .patent from the State for the land under water opposite to the shore, a claim to the natural flow of the river, with which the State had no right to interfere by any erections in the bed of the river, or in any other manner. This proposition appears to the court too extravagant to be seriously entertained. It denies to the State the power of improving the navigation of the river by dams, or any other erections which must affect the natural flow of the stream, without the consent of all the proprietors of the adjacent shore within the remotest limits which may be affected by the operation. Every great public improvement .must, almost of necessity, more or less affect individual convenience and property; and when the injury sustained is remote and consequential, it is damnum absque injuria, and is to be borne as a part of the price to be paid for the advantages of the social condition. This is founded upon the principle that the general good is to prevail over partial individual convenience.” 8 Cow. 149.
Upon due consideration, we are of opinion, that the doctrine that the rule of the common law is not applicable to our large public rivers used for navigation, — that the rights of the owners of the lands bounded by such streams are subordinate to the right and power of the State to use and appropriate them to the public good in promotion of navigation, and that such rivers, whether tide waters or not, are, as to the jurisdiction and power of the State, to be considered as navigable rivers, — is supported by the sounder reason, and should be established as the law of the land.
In addition to the strong reasons of principle and public convenience justifying the authority of the State over the public rivers and highways of navigation within her borders, it is not to be disregarded that the policy of the State has been so to exercise her right of eminent domain; and the statute-book is full of instances of acts affecting the course and condition of such rivers. This legislative, indication of the nature of the right and the extent of the power of the State over the subject, acquiesced in as it has been for such a length of time, furnishes *38strong evidence that the limitation in the Federal and State constitutions relied on in this case in behalf of the 'appellee, has not been understood to take away, the paramount right of the State to make such regulations and dispositions in relation to all public rivers of the State as might be deemed necessary and expedient for the general welfare. Cases of hardship to individuals will doubtless arise, and have arisen, under the exercise of this power; and when the operation of the particular measure is greatly oppressive to an individual, or ruinous to his interest, it may constitute a fit subject for appeal to legislative justice for adequate remuneration. If the private injury be great, it is not to be presumed that the legislature will turn a deaf ear to the application. But if it were to be so, it would furnish no reason against the power of the legislature to carry out the improvement.
II. The second objection raised to the act of the legislature is, that it is in violation of the last clause of the 4th section of the act of congress for the admission of this State into the Union, which provides that “ the river Mississippi and the navigable rivers and waters leading into the same, and into the Gulf of Mexico, shall be common highways and for ever free, as well to the inhabitants of the said State as to other citizens of the United States, without any tax, duty, impost, or toll therefor, imposed by said State; ” and it is insisted that, under this compact, the State was prevented from doing any act which could obstruct or divert the waters of the Homoehitto River from their natural and usual course.
We do not consider this position tenable. It might be á question, under this compact, whether the State would have a right to impose “ a tax, duty, impost, or toll ” for navigation of any of the rivers embraced in the act of congress. But we think it clear that the provision of the act relates to the right of all citizens to navigate the rivers of the State, without charge, and not to the power of the State to improve or change the condition or alter the course of those rivers. The object was to guarantee the right of free navigation in the public rivers of the State, without reference to their condition, whether as they then were or should in future become, either in the course of *39nature or by the action of the State under its unqualified powers to act upon the subject in promotion of the general good. Those powers remain as ample as if this State had been one of the original States of the Union, and are entirely unaffected by this act of congress. This has been settled by the Supreme, Court of the United States in Pollard's Lessee v. Hagan, in which the question under consideration arose, under a provision of the act for the admission of Alabama into the Union, in substance the same as the provision in the act in relation to this State. It is there held, that when the State was admitted into the Union on an equal footing with the original States, she succeeded to all the rights of sovereignty, jurisdiction, and eminent domain which originally belonged to Georgia before the cession, and which had been temporarily held by the United States before the admission of the State into the Union; and that the State has as much power over the navigable rivers within her limits, as the original States possessed. 3 How. 212.
As above remarked, a question may arise under this compact, whether the State would have the power to impose a tax, duty, impost, or toll for the navigation of any of her public rivers, in order to reimburse expenditures made by her in improving the navigation of such rivers, or for any other purpose. But that question does not properly arise here, and we do not intend to express any opinion upon it.
With regard to the general merits of this case, as involving the constitutional power of the State, it is admitted by counsel that the State has the power to improve the navigation of her rivers. If so, has she not the right to determine whether the proposed measure be an improvement or a destruction to the navigation ? And if she determines that it will be an improvement to the navigation of the Iiomochitto River, and conducive to the general good, to divert its waters at a given point into Buffalo River by means of a canal, what power can say that the discretion was improperly exercised ? The power to make an improvement in the navigation of the river, being undefined as to the mode of its exercise, and unlimited in extent, necessarily carries with it the right to judge whether a particular *40measure is an improvement or not; for there is no power to solve the question except the legislature, and from their judgment there is no appeal except to the legislature itself. Commonwealth v. Alger, 7 Cushing, 102. The removal of obstructions may cause an entire change of the course and channel of a river, and ultimately prove injurious to its navigation, as well as destructive to the private interests connected with it. A new cut-off or pass may be occasioned by removing bars or shoals, and the river be thereby entirely diverted from its usual course, and the advantages of it to particular individuals seriously impaired, if not entirely destroyed. Yet it would scarcely be denied that such works are within the power of the legislature. And if the principle be sanctioned that it is not for the legislature, but for individual members of the community, by asserting a right of absolute property in the elements of nature, to determine whether a particular measure is for the public good with reference to the public rivers of the State, it would either put an end to all such improvement by the States, or throw this valuable power into the vortex of the federal government -f for no measure of public improvement by the State could be carried out without first obtaining the consent of every one who might claim to be interested in the enterprise. In view of such results, we cannot hesitate to declare that the State has the power to judge of the expediency and to provide for the completion of such works of public improvement.
The object proposed in this instance was to improve the navigation of the Homochi tto River, by means of a cut-off or canal uniting its waters with those of Buffalo River. The navigation of that river is not destroyed, as is contended ; but a different outlet merely is given to it, which the legislature have deemed most beneficial to the public. The navigation of the river is continued, but in part through a different channel. The case is not different in principle or practical effect from the change of the channel of a river by removing obstructions, or making a new cut-off in the course of the river, which may be destructive of particular interests as they stood before the change was made, but yet of the most undoubted improvement *41to navigation in reference, to the public good, and within the unquestioned power of the legislature.
From these views, we are led to the conclusion that the act of the legislature involved in this case is not unconstitutional, and that the demurrer to the bill was well taken.
The decree is, therefore, reversed, the demurrer sustained, the injunction dissolved, and the bill dismissed.